Title: From Benjamin Franklin to Marcus Gerhard Rosencrone, 15 April 1783
From: Franklin, Benjamin
To: Rosencrone, Marcus Gerhard, Baron


Sir,
Passy, 15. April 1783.
M. de Walterstorff has communicated to me a Letter from your Excellency to him, which affords me great Pleasure, as it expresses in clear and strong Terms the good Disposition of your Court to form Connections of Friendship and Commerce with the United States of America. I am confident that the same good Disposition will be found in the Congress; and having acquainted that respectable Body with the Purport of your Letter, I expect a Commission will soon be sent appointing some Person in Europe to enter into a Treaty with his Majesty the King of Denmark, for the purpose desired. In the meantime, to prepare & forward the Business as much as may be, I send for your Excellency’s Consideration such a Sketch as you mention, formed on the Base of our Treaty with Holland, on which I shall be glad to receive your Excellency’s Sentiments. And I hope that this Transaction when compleated, may be the means of producing and securing a long & happy Friendship between our two Nations.
To smooth the Way for obtaining this desirable End, as well as to comply with my Duty, it becomes necessary for me, on this Occasion, to mention to your Excellency the Affair of our three Prizes, which having during the War enter’d Bergen as a neutral & friendly Port, where they might repair the Damages they had suffer’d, and procure Provisions, were by an Order of your Predecessor in the Office you so honourably fill, violently seized and deliver’d to our Enemies. I am inclined to think it was a hasty Act, procured by the Importunity’s & Misrepresentations of the British Minister, and that your Court could not on Reflection approve of it. But the Injury was done, and I flatter myself, your Excellency will think with me that it ought to be repaired. The Means and Manner I beg leave to recommend to your Consideration; and am with great Respect, Sir, Your Excellency’s most obedient and most humble Servant.
B Franklin
His Exy. M. Rosencrone
